Title: From George Washington to the Citizens of Augusta, Georgia, 19 May 1791
From: Washington, George
To: Citizens of Augusta, Georgia



Gentlemen,
[Augusta, Ga., c.19 May 1791]

I receive your congratulations on my arrival in Augusta with great pleasure—I am much obliged by your assurances of regard, and thank you, with unfeigned sincerity, for the favorable sentiments you are pleased to express towards me.
Entreating you to be persuaded of my gratitude, I desire to assure you that it will afford me the most sensible satisfaction to learn the progression of your prosperity—My best wishes for your happiness collectively and individually are sincerely offered.

G. Washington

